Soule, J.
The indictment in this case contains certain unnecessary allegations. It is founded on the St. of 1875, c. 211, § 2, which is in these words: “ Whoever shall by intimidation or force prevent or seek to prevent any other person or persons from entering or continuing in the employment of any corporation, company or individual, shall be punished therefor by a fine not exceeding one hundred dollars.” The allegations that the defendant “ did intimidate, and did seek to intimidate,” are not allegations of any offence under the statute, and must be rejected as of no value. There remains the allegation, “ by force and intimidation, did seek to prevent from continuing in the employment,” &c. This allegation is in the language of the statute, and is sufficient. When an offence is created by statute which sets forth with precision and certainty all the elements of the offence, an indictment or complaint is sufficient which charges the offence in the words of the statute. Commonwealth v. Raymond, 97 Mass. 567. Commonwealth v. Barrett, 108 Mass. 302. Commonwealth v. Malloy, 119 Mass. 347. Commonwealth v. Ashton, 125 Mass. 384. See also Commonwealth v. McClellan, 101 Mass. 34. But when the words of a statute may by their generality embrace cases falling within its literal terms, which are not within its meaning or spirit, the indictment or complaint must set forth all facts necessary to bring the case within the meaning of the statute. Commonwealth v. Filburn, 119 Mass. 297.
The case at bar is within the rule first above stated. The statute under - consideration sets forth with precision and certainty all the elements necessary to constitute the offence in*72tended to be punished. The indictment, using the words of the statute, set forth the act in which the offence consists, fully and directly, without any uncertainty or ambiguity. The gist of the offence charged is the seeking to prevent one employed by a corporation from continuing in its employ, by means of intimidation and force. It is not necessary, in order to a full understanding of the offence charged, that the particular acts of intimidation and force should be alleged in detail. A person cannot be convicted unless he has endeavored to prevent a continuance of the servant in the employ of his master, by the use of unlawful force and intimidation. The motion to quash was properly denied. Exceptions overruled.